Citation Nr: 1715961	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  16-60 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date prior to October 6, 2009, for the grant of service connection for right lower extremity impairment of the tibia and fibula (a right leg disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1953 to March 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision of the Department of Veterans Affairs (VA) Appeals Management Office (AMO), which, in pertinent part, granted service connection for a right leg disability, and assigned a disability rating of 30 percent, effective October 6, 2009.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In April 1954, VA received the Veteran's original service connection claim for a right leg disability.

2. In a May 1954 rating decision, the RO denied the Veteran's original service connection claim for a right leg disability; the Veteran received notification of that decision later the same month.  He did not appeal the rating decision and it became final after one year.

3. The Veteran next filed in August 1988 a claim to reopen the service connection claim for a right leg disability, but the claim was effectively abandoned as the Veteran did not timely respond to the RO's request for evidence.

4. Thereafter, the earliest communication that may be reasonably construed as seeking to reopen a claim of entitlement to service connection for a right leg disability was the Veteran's claim to reopen received by VA on October 6, 2009.



CONCLUSION OF LAW

The criteria for an effective date earlier than October 6, 2009, for the award of service connection for a right leg disability, have not been met.  38 U.S.C.A. 
§ 5102(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Duties

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Here, the Veteran's claim for an earlier effective date for the grant of service connection for a right leg disability arose from his disagreement following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also met its duty to assist the Veteran in developing the evidence concerning his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims folder contains the Veteran's service treatment records, post-service VA medical evidence, and lay statements in support of the claims. 

Neither the Veteran nor his representative has identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  No further notice or assistance to him with his claims is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Earlier Effective Date Claim

Generally, the effective of an award of service connection is the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  The same is true for an award based on a claim reopened after final adjudication, as VA laws and regulations stipulate that the earlier effective of such an award shall be fixed in accordance with the facts found, but shall not be earlier than the date the claim was received, or the date entitlement arose, whichever is later.  See id.; 38 C.F.R. § 3.400(r).

Appellate review of a rating decision is initiated by a notice of disagreement and completed substantive appeal after a statement of the case has been furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Failure to perfect an appeal renders a rating decision final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  A final decision is generally not subject to revision on the same factual basis.  38 C.F.R. § 3.104(a).  Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. 
§§ 3104(b), 3.105(a). 

The effective date based on the submission of new and material evidence received after a final disallowance is the date of the receipt of the new claim.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  It is settled law that the effective date for the grant of service connection following a final decision is the date of the reopened claim.  See Sears v. Principi, 16 Vet. App. 244, 248 (2002) ("the Court thus holds that the effective date statute, 38 U.S.C.A. § 5110(a), is clear on its face with respect to granting an effective date for an award of VA periodic monthly benefits no earlier than the date that the claim for reopening was filed").  In the Sears case, the Court explained that the statutory framework did not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim.  The Court explained that the term, new claim, as it appeared in 38 C.F.R. 
§ 3.400(q), means a claim to reopen a previously and finally decided claim.

Under VA regulations, a claim includes a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Turning now to the relevant procedural history in this case, the record reflects that in April 1954, VA received the Veteran's original service connection claim for a right leg disability.  The RO denied the Veteran's original service connection claim in a May 1954 rating decision, and issued this rating decision with notice in the same month.  The Veteran did not perfect an appeal of this denial and did not submit any new and material evidence with respect to his claim within the applicable one year period.  Therefore, the May 1954 rating determination is final.

Thereafter, in August 1988, the Veteran sought to reopen the previously denied service connection claim for right leg disability.  In January 1989, the RO informed the Veteran that this claim had already been adjudicated in May 1954 and that he would have to provide new and material evidence in order to reopen the claim.  The Veteran then filed a "notice of disagreement" in March 1989 in which he contended that he did not file an earlier claim, and thus did not need to provide new and material evidence.  The RO informed the Veteran in a July 1989 letter that his claim had been adjudicated in May 1954 and the Veteran now needed to file new and material evidence to have his claim reopened.  Additionally, the RO informed the Veteran that his "notice of disagreement" was canceled as it was, on its face, false, and unrelated to the RO's request that he submit new and material evidence.

On October 6, 2009, the Veteran sought to reopen the claim for service connection for a right leg disability.

In September 2013, the Board reopened the Veteran's claim for service connection for a right leg disability.  In doing so, the Board found that the RO's January 1989 letter was not a rating decision, but a request for evidence from the Veteran.  The Board explained that the Veteran's March 1989 "notice of disagreement" did not respond to this request, and thus, there was never a final adjudication from the RO to be appealed to the Board.  Since the Veteran never responded to the RO's request, the Veteran allowed a year to elapse since the January 1989 request letter.  Therefore, the Veteran abandoned his August 1988 claim to reopen.  

In a May 2015 rating decision, the RO granted service connection for a right leg disability, effective October 6, 2009, the date of the claim to reopen.

On review of all evidence, there is no basis under the law to support an effective date earlier than October 6, 2009, for the award of service connection for a right leg disability.

Notably, VA did not receive any new and material evidence from the Veteran regarding his right leg disability or indicating an intent to apply for service connection a right leg disability between January 1989 (the date of the letter asking the Veteran to submit new and material evidence to have his claim reopened) and October 6, 2009 (the date of the Veteran's petition to reopen).  Indeed, as noted, any award based on a subsequently filed application for benefits can be made effective no earlier than the date of the new application, which was October 6, 2009.  The RO, in its May 2015 rating decision, has therefore already assigned the earliest possible effective date for its grant of the reopened claim.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003). 

The Board recognizes the Veteran's assertion that he should be awarded an effective date of June 4, 1953, which corresponds to his date of service induction.  
However, VA regulations provide for an effective date for the award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose provided that the claim was received within one year of separation from service, which was not demonstrated in this case.  

Based on the procedural history in this case, as discussed above, under the law, October 6, 2009, is the proper effective date for the grant of service connection for the Veteran's right leg disability, because it is the date to reopen.   There is no basis to assign an effective date earlier than October 6, 2009, for the award of service connection for the Veteran's right leg disability.  Indeed, the Court held, in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  

The Board is appreciative of the Veteran's faithful and honorable service to our country; however, for the reasons and bases expressed above, the appeal for an earlier effective date is without legal merit, and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 38 U.S.C.A. § 5110; 38 C.F.R. §  3.400.

ORDER

An effective date prior to October 6, 2009 for the grant of service connection for a right leg disability is denied.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


